 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALEXI SANTIO DELMORAL, : CIVIL ACTION NO. 3:18-cv-0018
Petitioner : (Judge Munley)
v.
MARK GARMAN, THE ATTORNEY:
GENERAL OF THE STATE OF
PENNSYLVANIA,

Respondent :

MEMORANDUM

On January 3, 2018, Petitioner Alexi Santio Delmoral (“Delmoral”), a state
inmate, filed the instant petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254,
challenging his Pennsylvania convictions for aggravated assault, reckless endangerment,
and two counts of persons not to possess firearms. (Doc. l, p. l). On February 21, 2018,
an Order issued directing Respondent to submit a memorandum conceming the
timeliness of the petition and file pertinent state court documents. (Doc. 3). Respondent
complied with the Order on March 15, 2018. (Doc. 7). Delmoral sought, and Was
granted, additional time to file a reply. (Docs. 10, 13). He did so on October 18, 2018.
(Doc. 14). The issue of the timeliness of the petition is ripe for disposition The Court
concludes that the petition is timely filed.

I. Background

On June 22, 2011, a jury convicted Delmoral of aggravated assault, reckless

endangerment, and two counts of persons not to possess firearms, in Court of Common

 

 

Pleas of Dauphin County Criminal cases 1140-2011 and 1141-2011. (Doc. 1, p. 1). The
trial court imposed a sentence of fourteen to twenty-eight years’ imprisonment on June
22, 2011. Commonwealth v. Delmoral, No. 2140 MDA 2013, 2014 WL 10557974, at *1
(Pa. Super. Ct. Dec. 29, 2014)).

Delmoral filed a direct appeal. The Superior Court of Pennsylvania affirmed the
judgment of sentence on June 8, 2012. Commonwealth v. Delmorai, 1500 MDA 2011,
53 A.3d 926 (Pa. Super. filed June 8, 2012) (unpublished memorandum). He did not file
a petition for allowance of appeal to the Pennsylvania Supreme Court. Delmoral, 2014
WL 10557974, at *1.

On September 14, 2012, Delmoral filed a petition pursuant to the Post Conviction
Relief Act (“PCRA”), 42 PA.C.S. §§ 9541~9546. “Counsel was appointed and filed an
amended PCRA petition on November 16, 2012, seeking reinstatement of [Delmoral’s]
direct appeal rights. By order dated December 4, 2012, the PCRA court reinstated
[Delmoral’s] right to file a petition for allowance of appeal, nunc pro tunc. [He] filed a
petition for allowance of appeal on January 2, 2013, and on May 14, 2013, the
Pennsylvania Supreme Court denied [his] petition for allowance of appeal.”

Commonwealth v. Delmoral, 67 A.3d 793 (Pa. 2013).” Delmoral, 2014 WL 10557974,

 

at *1.

He filed another PCRA petition on September 19, 2013. “[W]hen a PCRA
petitioner’s direct appeal rights are reinstated nunc pro tunc in his first PCRA petition, a
subsequent PCRA petition will be considered a first PCRA petition for timeliness

purposes.” Commonwealth v. Tumer, 73 A.3d 1283, 1286 (Pa.Super. 2013). See also

 

2

 

 

Commonwealth v. Fowler, 930 A.2d 586, 591 (Pa. Super.2007) (quoting Commonwealth
v. O’Bidos, 849 A.2d 243, 252 n. 3 (Pa.Super. 2004)) (“It is now well[-]established that a
PCRA petition brought after an appeal nunc pro tunc is considered [an] appellant’s first
PCRA petition, and the one year time clock will not begin to run until this appeal nunc
pro tunc renders his judgment of sentence final.”).” Delmoral, 2014 WL 10557974, at
*2. The PCRA court dismissed the petition, On December 29, 2014, the Superior Court
vacated the dismissal Ij_. The PCRA court held a hearing on November 5, 2015, and, on
May 31, 2016, the court dismissed the petition. On January 27, 2017, the Superior Court
affirmed the denial of the PCRA petition. Commonwealth v. Delmoral, No. 969 MDA
2016, 2017 WL 384750 (Pa. Super. Ct. Jan. 27, 2017). Delmoral did not pursue relief in
the Pennsylvania Supreme Court.

On January 3, 2018, he filed the instant federal petition for writ of habeas corpus
pursuant to 28 U.S.C. § 2254.
II. Discussion

The court shall “entertain an application for a writ of habeas corpus in behalf of a
person in custody pursuant to the judgment of a State court only on the ground that he is
in custody in violation of the Constitution or laws or treaties of the United States.” 28
U.S.C. § 2254(a). A petition filed under § 2254 must be timely filed under the stringent
standards set forth in the Anti-Terrorism and Effective Death Penalty Act of 1996
(“AEDPA”), Pub.L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996). See 28 U.S.C. §
2244(d) (l). Specifically, a state prisoner requesting habeas corpus relief pursuant to §
2254 must adhere to a statute of limitations that provides, in relevant part, as follows:

3

 

(1) A l-year period of limitation shall apply to an application for a writ of
habeas corpus by a person in custody pursuant to the judgment of a State
court. The limitation period shall run from the latest of-

(A) the date on which the judgment became final by the conclusion
of direct review or the expiration of the time for seeking such review;

(2) The time during which a properly filed application for State post-

conviction or other collateral review with respect to the pertinent judgment

or claim is pending shall not be counted toward any period of limitation

under this subsection.

28 U.S.C. § 2244(d)(1)-(2); se_e Jones v. Morton, 195 F.3d 153, 157 (3d Cir. 1999).
Thus, under the plain terms of § 2244(d)(1)(A), a state court criminal judgment does not
become final until appeals have been exhausted or the time for appeal has expired. See
Nara v. Frank, 264 F.3d 310, 314 (3d Cir. 2001).

Delmoral’s direct appeal proceedings concluded on May 14, 2013, when the
Pennsylvania Supreme Court denied his petition for allowance of appeal Accordingly,
his judgment of sentence became final on August 12, 2013, ninety days after the
Pennsylvania Supreme Court denied allocatur and the time expired for him to file an
appeal with the United States Supreme Court. The statute of limitations period
commenced running as of that date and expired one year later. Hence, the present
petition is patently untimely.

Our analysis does not end here. We must consider whether Delmoral successfully

tolled the statue of limitations.

 

A. Statutory Tolling

Section 2244(d)(2) tolls the one-year statute of limitations with respect to the
“time during which a properly filed application for State post-conviction or other
collateral review with respect to the pertinent judgment or claim is pending.” 28 U.S.C. §
2244(d)(2). The Third Circuit Court of Appeals has defined “pending” as the time during
which a petitioner may seek discretionary state court review, whether or not such review
is sought, Swartz v. Meyers, 204 F.3d 417 (3d Cir. 2000).

Delmoral successfully tolled the statute of limitations on September 19, 2013,
when he filed a timely PCRA. At that point, approximately 38 days of the one year
limitations period had elapsed. On January 27, 2017, the Superior Court affirmed the
denial of the PCRA petition. His PCRA petition statutorily tolled the limitations period
until February 26, 2017, the last date by which he timely could have appealed the denial
of his PCRA petition to the Pennsylvania Supreme Court. §ge §war_tg, 204 F.3d at 424.
Delmoral was required to file his petition in federal court within 327 days of the
conclusion of the PCRA proceedings He filed his petition on January 3, 2018, 311 days

after the conclusion of the PCRA proceedings His petition is therefore timely.

 

 

 

B. Eguitable Tolling

Because Delmoral successfully statutorily tolled the statute of limitations, there is
no need to engage in an equitable tolling analysis
III. Conclusion
Based on the foregoing, Delmoral’s petition is deemed timely filed. An
appropriate Order will issue.
BY THE COURT:

s/J ames M. Munley
JUDGE JAMES M. MUNLEY

United States District Court

November 28, 2018

 

